Citation Nr: 1022151	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  08-09 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than April 21, 
2006 for the assignment of a 100 percent disability rating 
for post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for obstructive sleep 
apnea syndrome.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a crush injury to the right foot.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2007, October 2007 and 
September 2008 rating decisions of the RO in St. Paul, 
Minnesota, which, in pertinent part, denied the benefits 
sought on appeal.  The January 2007 rating decision denied 
service connection for obstructive sleep apnea syndrome.  The 
October 2007 rating decision determined that new and material 
evidence had not been received to reopen a claim of service 
connection for residuals of a crush injury to the right foot.  
The September 2008 rating decision awarded an increased 
rating of 100 percent for PTSD, effective April 22, 2008.  In 
March 2009, the RO assigned an earlier effective date of 
April 21, 2006 for the 100 percent rating for PTSD; the 
Veteran continued to appeal for the assignment of an earlier 
effective date.  

The Board notes that the RO also issued a September 2008 
supplemental statement of the case (SSOC) denying the 
Veteran's claim of service connection for residuals of a 
crush injury to the right foot.  Notwithstanding the RO's 
decision to adjudicate the previously disallowed claim on the 
merits, the Board is nevertheless required to address the 
issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (reopening after a prior 
unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996) (reopening after a prior Board denial); Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with 
its own regulations by ignoring issue of whether any new and 
material evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

In addition, it is noted that a temporary file was created 
during the pendency of this appeal and has been associated 
with the claims file.



FINDINGS OF FACT

1.  A March 2004 RO rating decision awarded service 
connection for PTSD, assigning a 30 percent initial rating; 
the Veteran filed a timely notice of disagreement.  

2.  A February 2005 SOC further increased the initial rating 
for PTSD to 50 percent; a simultaneously issued February 2005 
rating decision implemented this rating increase.

3.  The Veteran did not file a timely Substantive Appeal with 
respect to the March 2004 rating decision, following issuance 
of the February 2005 SOC.

4.  The Veteran filed a new claim for an increased rating for 
PTSD on April 21, 2006; he did not have a PTSD claim pending 
prior to this date.  

5.  The preponderance of the evidence is against a finding 
that the Veteran's obstructive sleep apnea syndrome had its 
onset in service or is otherwise related to his active 
military service.

6.  An unappealed August 2005 RO rating decision denied the 
Veteran's claim of service connection for residuals of a 
crush injury to the right foot.  

7.  Evidence received since the August 2005 rating decision 
is new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the Veteran's 
claim of service connection for residuals of a crush injury 
to the right foot, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  




CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than April 21, 
2006 for the assignment of a 100 percent rating for PTSD have 
not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).

2.  The Veteran's obstructive sleep apnea syndrome was not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2009).

3.  The August 2005 RO rating decision denying a claim of 
entitlement to service connection for residuals of a crush 
injury to the right foot is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

4.  New and material evidence to reopen the claim of 
entitlement to service connection for residuals of a crush 
injury to the right foot has not been received; the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claims, letters dated in November 2006, March 2007, 
July 2008 and November 2008 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  The letters advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claims with appropriate 
evidence.  In addition, the letters provided the Veteran with 
notice concerning the assignment of disability ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473, 
490 (2006).

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The March 2007 and November 2008 letters informed 
the Veteran of the requirements of reopening a previously 
denied claim through new and material evidence and informed 
him of the basis of the prior denial of his right foot claim.  

Subsequent to the issuance of the November 2008 letter, the 
Veteran's sleep apnea and right foot claims were 
readjudicated in a December 2008 supplemental statement of 
the case (SSOC), and his earlier effective date for PTSD 
claim was readjudicated in a March 2009 statement of the case 
(SOC).  Thus, there was no deficiency in notice and a 
harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained.  The Veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

As to the Veteran's claim of service connection for sleep 
apnea, the Veteran has provided evidence of a current 
diagnosis.  However, as explained below, the Board must deny 
this claim because of a lack of evidence of an in-service 
incurrence.   The Board concludes an examination is not 
needed in this case because the only evidence indicating the 
Veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The U.S. Court 
of Appeals for Veterans Claims has held, in circumstances 
similar to this, where the supporting evidence of record 
consists only of a lay statement, that VA is not obligated, 
pursuant to 5103A(d), to provide an appellant with a medical 
nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the Veteran's claim since it could not provide 
evidence of a past event.

Concerning the Veteran's previously disallowed right foot 
claim, it is noted that the duty to assist does not include 
an obligation to provide an examination or medical opinion in 
applications to reopen.  See 38 C.F.R. § 3.159(c).  The Board 
concludes that failure to provide an examination or opinion 
in this instance is not error.

With respect to the Veteran's PTSD claim, the duty to assist 
also includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a) (2009).  The RO provided the Veteran 
appropriate VA examinations in June 2006, March 2007 and 
August 2008 to evaluate the severity of his PTSD.  

The Board further notes that, in this case, the effective 
date in question was assigned based on the date of filing of 
claim.  The adjudication of this claim is therefore 
contingent on evidence already in the claims folder.  
Specifically, the resolution of this claim depends upon when 
certain document(s) were either received by VA and/or 
promulgated to the Veteran.  See generally 38 C.F.R. 
§§ 3.151, 3.155, 3.156, 3.157, 3.160, 3.400 (2009).  
Consequently, there is no additional development that can be 
conducted, examination performed, nor any other records which 
can be obtained, which would substantiate the Veteran's 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Earlier Effective Date

The Veteran contends that he is entitled to an effective date 
earlier than April 21, 2006 for the assignment of a 100 
percent evaluation for PTSD.  Specifically, he requests an 
effective date of October 27, 2003, the effective date of his 
initial grant of service connection.  For the reasons that 
follow, the Board concludes that an earlier effective date is 
not warranted.

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within 1 year from such 
date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2009); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2009).

a. Prior Determination

Where there has been a prior final determination, the award 
of VA benefits may not be effective earlier than the date the 
VA received the particular application for which the benefits 
were granted.  Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 
2003).  The history of the Veteran's claims file reflects 
that there was a prior final determination dealing with PTSD.

The record reflects that the Veteran filed his original claim 
of service connection for PTSD in October 2003.  A March 2004 
rating decision granted the claim, assigning a 30 percent 
initial rating, effective October 27, 2003, the date of 
filing of claim.  The Veteran initiated an appeal by filing a 
timely notice of disagreement in August 2004.  The RO then 
issued an SOC in February 2005 further increasing the rating 
for PTSD to 50 percent.  A February 2005 rating decision was 
simultaneously issued to implement this rating increase.  
Although the Veteran initiated an appeal with a notice of 
disagreement, he did not perfect the appeal with a timely 
substantive appeal (within one year of the rating decision or 
60 days of the SOC, whichever is later) after he was 
furnished with the SOC.  Accordingly, the March 2004 rating 
decision is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.202 (2009).

b. Receipt of Claim

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2009).  Any communication 
or action indicating intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  38 C.F.R. § 3.155(a) (2009).  
When a claim has been filed which meets the requirements of 
38 C.F.R. § 3.151, an informal request for increase or 
reopening will be accepted as a claim.  38 C.F.R. § 3.155(c) 
(2009).

VA must look to all communications from a claimant that may 
be interpreted as applications or claims-formal and 
informal-for increased benefits and is requested to identify 
and act on informal claims for benefits.  See Servello v. 
Derwinski, 3 Vet. App. 196, 198-200 (1992).

On April 21, 2006, the RO received a VA Form 21-4138, 
Statement in Support of Claim, wherein the Veteran requested 
an increased rating for his service-connected PTSD.  At the 
time of filing, the Veteran's PTSD was evaluated as 50 
percent disabling.  Rating decisions dated in October 2006 
and October 2007 continued the 50 percent rating for PTSD.  
In April 2008, the rating for PTSD was increased to 70 
percent, effective April 21, 2006.  The Veteran initiated an 
appeal as to the rating and effective date.  Thereafter, a 
September 2008 rating decision further increased the rating 
for PTSD to 100 percent, effective April 22, 2008.  In March 
2009, the RO assigned an earlier effective date of April 21, 
2006, based on the date of receipt of claim.  

An effective date may be awarded up to one year prior to the 
receipt of a claim for an increased rating.  38 U.S.C.A. 
§38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  The 
Board must therefore determine the earliest date within this 
one-year period as of which it was ascertainable that an 
increase in the Veteran's PTSD had occurred.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's service-connected PTSD with depression is 
evaluated under Diagnostic Code 9411.  The regulations 
establish a general rating formula for mental disorders.  See 
38 C.F.R. § 4.130 (2009).  Ratings are assigned according to 
the manifestation of particular symptoms.  However, the use 
of the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  Mauerhan v. Principi, 16 
Vet. App. 436 (2002).  Accordingly, the evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, VA must consider all symptoms of a claimant's 
disability that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

Under the provisions for rating psychiatric disorders, a 70 
percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting; inability to establish and 
maintain effective relationships.) 

And a 100 percent disability rating requires:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  While not determinative, a GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the GAF scale, a score within the range of 61 to 
70 indicates some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  DSM-IV at 46.  

The medical evidence of record from April 22, 2005 to April 
21, 2006 consists of VA mental health progress notes 
reflecting treatment for and diagnosis of anxiety disorder 
NOS, subthreshold PTSD.  These notes show the Veteran as 
having mild depressive symptoms, including depressed mood and 
mild anhedonia.  The Veteran is also shown to have mild PTSD 
symptoms, including occasional transient flashbacks, efforts 
to avoid trauma reminders, a feeling of detachment and 
estrangement from others, impaired sleep and irritability.  
During this time period, the Veteran was consistently 
assigned GAF scores of 65 and 67.  

Based on foregoing evidence, the criteria for a rating in 
excess of 70 percent are not met at anytime within the one-
year period prior to the filing of the Veteran's increased 
rating claim.  The evidence does not suggest total 
occupational and social impairment, so as to warrant a higher 
rating of 100 percent under Diagnostic Code 9411.  Rather, 
the Veteran's PTSD is shown to be characterized by mild to 
moderate symptoms.  Considering the totality of the evidence, 
the evidence indicates an overall level of occupational and 
social impairment that is more than appropriately represented 
by the current 70 percent disability rating for the period 
from April 22, 2005 to April 21, 2006.  As an ascertainable 
increase in the Veteran's PTSD is not shown within the one-
year period prior to the date of receipt of claim, an 
effective date earlier than April 21, 2006 is not warranted.  
See 38 U.S.C.A. §38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

As such, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an earlier 
effective date.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III. Service Connection

The Veteran contends that he has obstructive sleep apnea 
syndrome as a result of active service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

After a thorough review of the claims file, the Board is 
unable to find any evidence of a disease or injury that was 
incurred in service.  Service treatment records are silent 
concerning any complaints, treatment or a diagnosis of a 
sleep problem in service.  During the development of this 
claim, the RO received a January 2007 lay statement from T. 
Cox, which related that the Veteran had snored loudly in 
service and would stop breathing, then wake up with a twitch.  
Although this lay statement, if accepted as credible 
evidence, demonstrates that the Veteran was snoring during 
service, it does not establish that a sleep-related disease 
or injury was incurred in service.  In light of the 
foregoing, the preponderance of the evidence is against a 
finding that the Veteran's sleep apnea had its onset in 
service.  

The Board acknowledges that the Veteran is shown to have a 
current diagnosis of obstructive sleep apnea syndrome.  
Private treatment records establish that he was diagnosed 
with moderately severe sleep apnea after undergoing a formal 
polysomnogram in March 2003.  Thereafter, he began wearing a 
CPAP at night.  However, there is no evidence of sleep apnea 
for over three decades following service separation.  Indeed, 
the earliest documented record of any treatment for a sleep 
disorder is in 2003, when the Veteran was first diagnosed 
with sleep apnea.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.).  There is also no medical 
evidence linking the Veteran's current sleep apnea to his 
active service.  Taking into account all of the relevant 
evidence of record, the Board finds that there is no 
competent evidence indicating a relationship between sleep 
apnea and active service.  

In view of the foregoing, the Board concludes that service 
connection for obstructive sleep apnea syndrome is not 
warranted.  Although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  

IV. Application to Reopen

The Veteran also contends that he has residuals of a crush 
injury to the right foot as a result of combat service in 
Vietnam.  The original claim of service connection for a 
right foot injury was previously denied on the merits in an 
August 2005 RO rating decision.  The Veteran initiated an 
appeal in December 2005 by submitting a notice of 
disagreement, and the RO issued an SOC in January 2006.  
Although the Veteran initiated an appeal with a notice of 
disagreement, he did not perfect the appeal with a timely 
substantive appeal after he was furnished with the SOC.  
Accordingly, the August 2005 rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 
20.202 (2009).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Lay 
assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 
Vet. App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

The Veteran's claim of service connection for residuals of a 
crush injury to the right foot was previously denied because 
there was no evidence of a chronic right foot condition in 
service and because there was no evidence of a current 
disability.  In order for the claim to be reopened, the 
Veteran must have submitted evidence showing that he has a 
current diagnosis of a right foot disability and that this 
condition had its onset in service.  

Since the August 2005 rating decision was rendered, the 
Veteran was afforded VA general medical examinations (GME) in 
August 2006 and August 2008 in conjunction with his claims 
for a total disability rating based on individual 
unemployability.  The reports of these examinations have been 
associated with the claims file, along with the Veteran's VA 
treatment records.  In addition, the Veteran has submitted a 
copy of a page from his service treatment records showing 
that he underwent X-rays of the right foot in August 1968, 
the results of which revealed no evidence of a fracture.  The 
Board finds the aforementioned evidence to be neither 
cumulative nor redundant of the evidence of record at the 
time of the prior final denial of the claim.  However, while 
the evidence is new to the claims file, the Board finds that 
it does not relate to an unestablished fact necessary to 
substantiate the Veteran's claim.  Indeed, the August 1968 
service treatment record shows negative X-ray findings for 
the right foot.  In addition, the VA treatment records are 
silent concerning any complaints, treatment or a diagnosis of 
a current right foot disability, and the August 2006 and 
August 2008 GME examinations are negative for any right foot 
problems.  In this regard, the new evidence fails to raise a 
reasonable possibility of substantiating the Veteran's claim 
with respect to a chronic right foot disability in service 
and current right foot disability.  

Accordingly, the Board finds that new and material evidence 
has not been received to reopen the claim of service 
connection for residuals of a crush injury to the right foot.  
The application to reopen must therefore be denied.  See 38 
C.F.R. § 3.156(a).


ORDER

An effective date earlier than April 21, 2006 for the 
assignment of a 100 percent disability rating for PTSD is 
denied.

Service connection for obstructive sleep apnea syndrome is 
denied.

The application to reopen a claim of entitlement to service 
connection for residuals of a crush injury to the right foot 
is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


